Citation Nr: 0808414	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 1946 
and from June 1951 to March 1953.  This matter is on appeal 
originally from the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) and most recently from the 
Newark, New Jersey RO.

The veteran testified before the undersigned Veterans Law 
Judge in January 2007.  A transcript of the hearing is of 
record.  At the hearing, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2007).  

The issue was remanded for further development in March 2007.  
That development having taken place, the case is now again 
before the Board.


FINDINGS OF FACT

1.  The RO denied the claim for entitlement to service 
connection for a gastrointestinal disorder in a June 2001 
rating decision.  The veteran did not appeal this decision.

2.  Evidence associated with the claims file since June 2001 
rating decision is not new and material evidence as it is 
cumulative and redundant of evidence previously of record and 
does not both relate to an unestablished fact necessary to 
substantiate the claim or raise the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSION OF LAW

New and material evidence having not been presented, the 
claim for service connection for a gastrointestinal disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a gastrointestinal disorder.

While an unappealed rating decision is final, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In a rating decision dated in June 2001, the RO denied the 
veteran's claim for service connection for a gastrointestinal 
disorder on the basis that there was no medical evidence that 
the veteran's condition was either initially incurred in or 
aggravated during service.  Specifically, the evidence of 
record consisted of service medical records indicating 
treatment for a gastrointestinal disorder in service and 
post-service medical records and a VA examination conducted 
in February 2001 which failed to indicate a current 
gastrointestinal diagnosis.

In March 2004, the veteran filed the current claim for a 
"condition of the digestive system."  Evidence submitted 
since the last final disallowance includes his testimony 
before the undersigned Veterans Law Judge that his 
gastrointestinal disorder had its initial onset in service 
and continued to manifest itself to the present day.  His 
statements are not new, however, as he has been asserting 
that his gastrointestinal disorder began in service since he 
initially filed a claim for service connection in July 2000.  
Therefore, his testimony alone is not sufficient to reopen 
the claim.

The remainder of the evidence submitted since the last final 
denial includes private and VA treatment records and a VA 
examination conducted in April 2004.  The later-dated 
treatment records and the VA examination report are new as 
they were not of record at the time of the last final 
disallowance.  These records, however, do not reflect 
treatment for a current gastrointestinal disorder and show no 
diagnoses of such a disorder.  

As a result, the current medical records and examination 
report, while new, are not material evidence as they do not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  Because the evidence is not both new and material, 
the veteran's application to reopen is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran April 
2007 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
the veteran submitted private treatment records.  Further, he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
In addition, he was afforded a VA medical examination in 
April 2004.  

A specific VA medical opinion is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for another VA examination or an opinion 
is not warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


